Citation Nr: 0434005	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  01-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for cystic acne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for cystic acne.

The Board remanded this case to RO for further development in 
May 2003.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded this case for due process 
considerations which were addressed.  Unfortunately, upon 
thorough review of the record, in view of the contentions 
advanced by the appellant's representative, additional 
development is indicated.

It has been asserted that the examination that was conducted 
for the VA in this case is not adequate to enter an opinion.  
It is asserted that there was no review of the claims folder.  
Regrettably, that appears to be the case.  While 
administrative documents indicate that the claims file was to 
be sent to the examiner, and he was to be instructed to 
review the records, the plain language of the exam suggests 
it was not reviewed.  Specifically, the opinion essentially 
states that final validity of his opinion would depend on the 
description of the acne on the entrance examination.

Further, it is not clear on review of the record that he has 
been told to submit evidence of ALL treatment since his 
separation from service.  Records on file are from recent 
treatment.  There are findings in service and recent 
findings, but nothing in between that might go to the 
condition in the intervening years and asset in determining 
etiology.

The matter will, after an attempt to gather additional 
evidence, be forwarded to the examiner who entered the 
opinion in 2000 for a review that would encompass a review of 
the claims file.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran for 
the names, addresses, and approximate 
dates of treatment from any health care 
provided who has treated the skin 
disorder.  All records should be 
requested.  The appellant should be 
requested to provide releases and any 
other pertinent information as needed.  
If an attempt to obtain records is 
undertaken and unsuccessful, 
documentation of the steps undertaken 
should be set forth in the claims file.

2.  Thereafter, and whether or not 
records are obtained, the claims file 
should be forwarded to the examiner who 
conducted the 2000 physical examination, 
or a similarly situation physician for an 
opinion.  The opinion should be supported 
by reference to clinical findings.  It 
should be determined whether (1) there is 
cystic acne that existed prior to 
service?  (2)  If so, was it made worse 
by service?  (3)  If so, was it made 
worse by some cause or is this the normal 
progress of the disease?  (4)  If not 
pre-existing service, was the pathology 
first demonstrated during service?

The examiner should enter the opinions 
after reviewing the claims file.  If 
additional examination is needed, such 
examination should be scheduled.  
Clinical findings should be set out to 
address the opinion.  If a response 
cannot be entered without resort to 
speculation, that too should be set forth 
in the claims file.

3.  Thereafter, the RO should review the 
record and readjudicate the claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




